Citation Nr: 1618707	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-09 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to an effective date prior to January 22, 2013 for the assignment of a 30 percent rating for migraine headaches.

3.  Entitlement to an effective date prior to January 22, 2013 for the assignment of a 70 percent rating for psychiatric disorders and traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to March 2011.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decisional letter of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) and a July 2014 decision of the Nashville, Tennessee RO.  The Veteran's claims file remains in the jurisdiction of the Nashville RO.

In March 2014, the Veteran filed VA Form 9, Substantive Appeal, with an October 2012 decision that denied service connection for TBI.  An August 2015 decision found clear and unmistakable error in the October 2012 decision and awarded service connection for TBI, effective March 30, 2011.  The rating decision also explained that the evaluation of the disability was being included in the evaluation for the Veteran's psychiatric disorders since the symptomatology of the conditions were intertwined and the psychiatric disorders were the predominant disabilities.  Therefore, the Veteran's appeal seeking service connection for TBI has been satisfied, and the Board will not further address that issue.  

A hearing was held before the undersigned in February 2016.  A transcript of the hearing is of record.  

The issues of entitlement to earlier effective dates for the assignment of a 30 percent rating for migraine headaches and a 70 percent rating for psychiatric disorders and TBI are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the February 2016 hearing before the undersigned, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking service connection for a deviated septum.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal regarding service connection for a deviated septum have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the February 2016 hearing before the undersigned, the Veteran withdrew his claim seeking service connection for a deviated septum.  Board Hearing Tr. at 2-3.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal seeking service connection for a deviated septum.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  


ORDER

The appeal seeking service connection for a deviated septum is dismissed.



REMAND

A July 2014 rating decision, in pertinent part, increased the rating for migraine headaches to 30 percent, from January 22, 2013; and increased the rating for psychiatric disorders to 70 percent, effective January 22, 2013.  In July 2015, the Veteran filed VA Form 21-0958, Notice of Disagreement (NOD), with this decision indicating that he was disagreeing with the effective date of the awards.  38 C.F.R. §§ 19.24, 20.201(a).  He stated that the January 22, 2013 date was incorrect and should be the date of his original claim on February 3, 2011.

Since the AOJ has not yet issued a statement of the case (SOC) in these matters, the Board must remand the claims for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).  As noted in the Introduction, an August 2015 rating decision added TBI to the evaluation for the Veteran's psychiatric disorders; therefore, any SOC issued should ensure that TBI is appropriately considered.

Accordingly, the case is REMANDED for the following actions:

Issue an SOC as to the issues of entitlement to earlier effective dates for the assignment of a 30 percent rating for migraine headaches, and the assignment of a 70 percent rating for psychiatric disorders and TBI.  Advise the Veteran of his appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


